J-S56012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CRAIG WAYNE RODNEY

                            Appellant                 No. 358 MDA 2014


                Appeal from the PCRA Order February 11, 2014
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0002927-2009


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.                     FILED OCTOBER 07, 2014

        Appellant, Craig Wayne Rodney, appeals pro se from the order entered

February 11, 2014, by the Court of Common Pleas of Lackawanna County,
                                                      1
                                                           (PCRA) petition.   We

affirm.

        On February 3, 2010, Rodney entered a nolo contendere plea to one

count of indecent assault on a person less than 13 years of age, in exchange

for which all other pending charges were nolle prossed. On May 13, 2010,

the trial court sentenced Rodney to two and one-

incarceration. Rodney filed a motion for reconsideration of sentence, which

was denied on May 20, 2010. Rodney did not file a direct appeal.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 PA.CONS.STAT.ANN. §§ 9541-9546
J-S56012-14



       On January 3, 2013, Rodney filed a pro se Motion to Reinstate PCRA

Rights.     Kurt Lynott, Esquire, was appointed to represent Rodney.

Appointed counsel subsequently filed a Petition to Withdraw and a

Turner/Finley no-merit letter. On January 14, 2014, the PCRA court filed a

Pa.R.Crim.P. 907 Notice of Intent

untimely and granted counsel permission to withdraw representation.         On



pro se appeal followed.

       Rodney raises four issues on appeal.      Preliminarily, we note that on

March 4, 2014, the PCRA court directed Rodney file a Pa.R.A.P. 1925(b)

Concise Statement of Matters Complained of on Appeal within 21 days of the



Rule 19                                          [i]ssues not included in the

Statement and/or not raised in accordance with the provisions of this




resulted in waiver2 of all issues raised on appeal.3
____________________________________________


2

representation and Rodney has elected to proceed with this appeal pro se,
he cannot benefit from the provision in Pa.R.A.P. 1925(c)(3), permitting an
appellate court to remand where failure to file a concise statement is
attributed to per se ineffective assistance of counsel.
3
  Even if we had not found the claims waived, Rodney would not be entitled
to relief. His PCRA petition was patently untimely, see 42 PA.CONS.STAT.ANN.
(Footnote Continued Next Page)


                                           -2-
J-S56012-14



      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2014




                       _______________________
(Footnote Continued)

§ 9545(b)(1), and he fails to properly plead any exception to the time bar.
See 42 PA.CONS.STAT.ANN. § 9545(b)(1)(i)-(iii).          His first claim is of
ineffective assistance of counsel. See Commonwealth v. Wharton, 886
                               It is well settled that allegations of ineffective
assistance of counsel will not overcome the jurisdictional timeliness

sentences, he attempts to set forth the after-discovered evidence exception,
see 42 PA.CONS.STAT.ANN. § 9545(b)(1)(ii), but fails to plead and prove that
he filed his petition within 60 days when he discovered that the medical

his third claim, he argues that the police violated his Miranda rights. This
claim does not come within any of the timeliness exceptions of the PCRA
and, in fact, would have been found waived in a first, timely filed PCRA
petition as it could have been raised on direct appeal. See Commonwealth
v. Elliott, 80 A.3d 415, 427 (Pa. 2013). His fourth claim maintains that his
sentence is illegal. See Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa.
         Although legality of sentence is always subject to review within the
PCRA, claims must

claim.



                                            -3-